FILED
                              NOT FOR PUBLICATION                             FEB 22 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MARIA DE JESUS FUENTES,                           No. 07-71997

                Petitioner,                        Agency No. A096-351-265

    v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted February 16, 2010 **
                                San Francisco, California

Before: FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

         Maria De Jesus Fuentes, a native and citizen of Mexico, petitions pro se for

review of the decision of the Board of Immigration Appeals summarily affirming




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
the immigration judge’s denial of her application for cancellation of removal due to

her failure to establish the requisite hardship to her United States citizen children.

         Fuentes contends that the immigration judge violated her due process rights

when the IJ failed to address all the hardship factors cumulatively. We lack

jurisdiction to review the agency’s determination that petitioner failed to show

extreme hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.

2003). In addition, we lack jurisdiction over petitioners’ contention that the BIA

failed to consider the cumulative impact of their hardship evidence because it is not

supported by the record and does not amount to a colorable constitutional claim.

See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

         PETITION FOR REVIEW DISMISSED.




jlf/Inventory                              2                                     07-71997